Exhibit 10.65

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

ADJUSTMENTS TO CARDINAL HEALTH RESTRICTED SHARE AWARDS AND TERMS OF

CAREFUSION RESTRICTED SHARE AWARDS

August 31, 2009

As a result of the separation of the clinical and medical products businesses of
Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off of those
businesses to Cardinal Health’s shareholders, effective August 31, 2009 (the
“Spin-Off”), each outstanding restricted share award granted by Cardinal Health
to you (the “Cardinal Health Restricted Shares”) pursuant to the terms of the
Cardinal Health 2005 Long-Term Incentive Plan, as amended and restated as of
November 5, 2008 (the “Cardinal LTIP”), and related grant agreements (the
“Cardinal Health Restricted Share Agreements”) are being adjusted, as of the
effective time of the Spin-Off, as follows:

 

  •  

With respect to each outstanding Cardinal Health Restricted Share initially
granted to you on or prior to September 26, 2007 (each, a “Pre-2007 Cardinal
Restricted Share”), you are receiving, as of the effective time of the Spin-Off,
0.5 shares of restricted common stock of CareFusion Corporation (each, a
“CareFusion Restricted Share”) for each Pre-2007 Cardinal Restricted Share. Your
Pre-2007 Cardinal Restricted Shares will otherwise be unaffected by the
Spin-Off.

 

  •  

Each outstanding Cardinal Health Restricted Share initially granted to you after
September 26, 2007 will be cancelled and a CareFusion Restricted Share will be
issued to you.

Adjustments to Terms of Pre-2007 Cardinal Restricted Shares

Except as described below, your Pre-2007 Cardinal Restricted Shares will
continue to be governed by (i) your Cardinal Health Restricted Share Agreements,
as amended (including the provisions in the agreements relating to “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/Repayment Rules”)
and (ii) the Cardinal LTIP. Therefore, among other terms, the extent to which
each Pre-2007 Cardinal Restricted Share will vest on and after specific dates
will be the same as those set forth in your Cardinal Health Restricted Share
Agreements.

Your Pre-2007 Cardinal Restricted Shares have been adjusted in the following
ways:

 

  •  

For the purposes of vesting of your Pre-2007 Cardinal Restricted Shares and
forfeiture of your Pre-2007 Cardinal Restricted Shares on termination of
employment, your continued employment with CareFusion Corporation (“CareFusion”)
or any of its affiliates shall be treated as continued employment with Cardinal
Health until you cease to be a full-time employee of CareFusion or any of its
affiliates. However, for other purposes with respect to your Pre-2007 Cardinal
Restricted Shares, including the provisions in the Cardinal Health Restricted
Share Agreements relating to “Triggering



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

Conduct/Competitor Triggering Conduct”, “Special Forfeiture/Repayment Rules” and
“Holding Periods Requirements.” you will cease to be employed by Cardinal Health
when the Spin-Off is effective.

 

  •  

In addition to the obligations set forth in the “Triggering Conduct/Competitive
Triggering Conduct” and “Special Forfeiture/Repayment Rules” provisions of your
Cardinal Health Restricted Share Agreements, your Pre-2007 Cardinal Restricted
Shares will also be subject to the “Triggering Conduct/Competitive Triggering
Conduct” and “Special Forfeiture/Repayment Rules” provisions set forth on
Appendix A attached hereto.

 

  •  

Vesting of your Pre-2007 Cardinal Restricted Shares will not accelerate upon a
“change of control” of Cardinal Health as defined in your Cardinal Health
Restricted Share Agreements, as amended, or in the Cardinal LTIP. Rather, in the
event of a Change of Control as defined in the CareFusion Corporation 2009
Long-Term Incentive Plan as of the effective date of the Spin-Off, on the date
that such Change of Control occurs, the restrictions applicable to any unvested
Pre-2007 Cardinal Restricted Shares shall lapse and each unvested Pre-2007
Cardinal Restricted Share shall become fully vested.

 

  •  

Please note that CareFusion and its affiliates are third party beneficiaries of
all rights that benefit CareFusion with respect to your Pre-2007 Cardinal
Restricted Shares and as a result CareFusion may enforce with full force and
effect all terms and conditions that benefit CareFusion with respect to such
restricted shares.

CareFusion Restricted Shares

Your CareFusion Restricted Shares are granted under, and subject to, the terms
and conditions of the CareFusion Corporation 2009 Long-Term Incentive Plan. They
are also subject to the terms of the Cardinal Health Restricted Share Agreement
for the corresponding Pre-2007 Cardinal Restricted Shares (including paragraphs
3 and 4 of the agreement regarding “Triggering Conduct/Competitor Triggering
Conduct” and “Special Forfeiture/Repayment Rules”) and the Cardinal LTIP, which
have been adjusted and restated on Appendix B attached hereto for purposes of
applying them to your CareFusion Restricted Shares and have been approved by the
Human Resources and Compensation Committees of Cardinal Health and CareFusion.
Please note that Cardinal Health and its affiliates are third party
beneficiaries of all rights that benefit Cardinal Health with respect to your
CareFusion Restricted Shares and as a result Cardinal Health may enforce with
full force and effect all terms and conditions that benefit Cardinal Health with
respect to such restricted shares.



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

Appendix A

1. Triggering Conduct/Competitor Triggering Conduct.

(a) For so long as you are an employee of the CareFusion Group (as defined
below) and for three (3) years following the termination of your full-time
employment by CareFusion or one of its affiliates regardless of the reason, in
addition to the events set forth in paragraph 3 of your Cardinal Health
Restricted Share Agreement, “Triggering Conduct” shall include:

(i) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(ii) a violation of policies of the CareFusion Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by you;

(iii) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to your Termination of
Employment;

(iv) any action by you and/or your representatives that either does or could
reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to you; and

(v) breaching any provision of any employment or severance agreement with a
member of the CareFusion Group; and

(b) For so long as you are an employee of the CareFusion Group (as defined
below) and for one (1) year following the termination of your full-time
employment by CareFusion or one of its affiliates regardless of the reason, in
addition to the events set forth in paragraph 3 of your Cardinal Health
Restricted Share Agreement, “Competitor Triggering Conduct” shall include
accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by any
member of the CareFusion Group (a “CareFusion Competitor”), including, but not
limited to, employment or another business relationship with any CareFusion
Competitor if you have been introduced to trade secrets, confidential
information or business sensitive information during your employment with the
CareFusion Group and such information would aid the CareFusion Competitor
because the threat of disclosure of such information is so great that, for
purposes of these obligations, it must be assumed that such disclosure would
occur.

For purposes of these obligations, “CareFusion Group” means CareFusion
Corporation and any subsidiary or other entity that is directly or indirectly
controlled by CareFusion Corporation or any entity in which CareFusion
Corporation has a significant ownership interest as determined by the
administrator of the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as
amended and



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

restated effective as of November 5, 2008.

2. Special Forfeiture/Repayment Rules. You shall remain subject to the terms set
forth in the “Special Forfeiture/Repayment Rules” provision of your Cardinal
Health Restricted Share Agreement(s), subject to the following adjustments:

(a) All references to “Cardinal Competitor” that appear therein shall also refer
to “CareFusion Competitor” (as defined in Section 1 of this Appendix A);

(b) All references to the “Cardinal Group” that appear therein shall also refer
to the “CareFusion Group” (as defined in Section 1 of this Appendix A); and

(c) With respect to calculating the length of the Look-Back Period in the event
that you engage only in Competitor Triggering Conduct as described in
Section 1(b) of this Appendix A, the Look-Back Period shall be shortened to
exclude any period more than one (1) year prior to the effective time of the
Spin-Off, but include any period between the effective time of the Spin-Off and
engagement in Competitor Triggering Conduct.



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

Appendix B

CAREFUSION CORPORATION

RESTRICTED SHARES TERMS AND CONDITIONS

These Restricted Shares Terms and Conditions (the “Terms”) adjust and restate
the terms that apply to the Cardinal Health Restricted Shares (as defined below)
for purposes of applying such terms to the restricted shares (the “CareFusion
Restricted Shares”) granted to Awardee by CareFusion Corporation (the “Company”)
under the CareFusion Corporation 2009 Long-Term Incentive Plan (the “Plan”) as a
result of the separation of the clinical and medical products businesses of
Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off of at least
80.1% of the outstanding common stock of the Company to Cardinal Health’s
shareholders, effective on August 31, 2009 (the “Spin-Off”). These Terms,
together with the RSA Terms (as defined below) and the Plan, shall govern the
CareFusion Restricted Shares. The CareFusion Restricted Shares are Replacement
Awards under the Plan.

The “Number of Shares” that are covered by the CareFusion Restricted Shares
constitute the RSA terms (the “RSA Terms”) and can be found on the website of
the Company’s third-party equity plan administrator. The extent to which the
CareFusion Restricted Shares shall vest on and after specific dates (the
“Vesting Date(s)”), subject in each case to the provisions of these Terms,
including those relating to Awardee’s continued employment with the Company and
its Affiliates (collectively, the “CareFusion Group”), is the same as set forth
in Awardee’s award agreement (the “Cardinal Health Restricted Share Agreement”)
for the restricted share awards granted to Awardee by Cardinal Health (the
“Cardinal Health Restricted Shares”) on the grant date specified in the Cardinal
Health Restricted Share Agreement (the “Pre-Spin Grant Date”).

Capitalized terms used in these Terms which are not specifically defined herein
will have the meanings ascribed to such terms in the Plan.

1. Transferability. Prior to the applicable vesting of the CareFusion Restricted
Shares, Awardee shall not be permitted to sell, transfer, pledge, assign or
otherwise encumber the then unvested CareFusion Restricted Shares, except as
otherwise provided in paragraph 2 of these Terms.

2. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of the CareFusion Restricted Shares, such CareFusion
Restricted Shares shall be forfeited by Awardee.

(b) Death or Disability. If a Termination of Employment occurs prior to the
vesting in full of the CareFusion Restricted Shares by reason of Awardee’s death
or Disability, but at least 6 months from the Pre-Spin Grant Date, then the
restrictions with respect to any unvested CareFusion Restricted Shares shall
immediately lapse and such CareFusion Restricted Shares shall vest in full and
shall not be forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the CareFusion Restricted Shares by reason of the Awardee’s Retirement,
but at least 6 months from the Pre-Spin Grant Date, then a Ratable Portion of
each installment of the CareFusion Restricted Shares that would have vested on
each future Vesting Date shall immediately vest and

 

1



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

not be forfeited. Such Ratable Portion shall, with respect to the applicable
installment, be an amount equal to such installment of the CareFusion Restricted
Shares scheduled to vest on the applicable Vesting Date multiplied by a
fraction, the numerator of which shall be the number of days from the Pre-Spin
Grant Date through the date of such termination, and the denominator of which
shall be the number of days from the Pre-Spin Grant Date through such Vesting
Date. For purposes of these Terms and this Award under the Plan, “Retirement”
shall refer to Age 55 Retirement, which means Termination of Employment (other
than by reason of death or Disability and other than in the event of Termination
for Cause) by an Employee of the CareFusion Group (i) after attaining age
fifty-five (55) and (ii) having at least ten (10) years of continuous service
with the CareFusion Group, Cardinal Health and its Affiliates, or such other
Affiliates prior to the time that such Affiliate became an Affiliate of the
Company or Cardinal Health. For purposes of the age and/or service requirement,
the Administrator may, in its discretion, credit a Participant with additional
age and/or years of service.

3. Triggering Conduct/Competitor Triggering Conduct.

(a) As used in these Terms, “Triggering Conduct” shall include the following:

(i) for so long as Awardee is an employee of the CareFusion Group and for three
(3) years following Termination of Employment, regardless of the reason,

(A) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(B) a violation of policies of the CareFusion Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee;

(C) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to Awardee’s Termination
of Employment;

(D) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee; and

(E) breaching any provision of any employment or severance agreement with a
member of the CareFusion Group; and

(ii) for three (3) years following the effective time of the Spin-Off,

(A) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the Cardinal
Group;

 

2



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

(B) a violation of policies of the Cardinal Group that were in effect prior to
the effective time of the Spin-Off, including, but not limited to, conduct which
would constitute a breach of any certificate of compliance or similar
attestation/certification signed by Awardee;

(C) other than in the performance of duties assigned by the CareFusion Group,
directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
Cardinal Group at any time within the 12 months prior to the effective time of
the Spin-Off; and

(D) other than in the performance of duties assigned by the CareFusion Group,
any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee.

For purposes of these Terms, “Cardinal Group” means Cardinal Health, any
Subsidiary or other entity that is directly or indirectly controlled by Cardinal
Health or any entity in which Cardinal Health has a significant ownership
interest as determined by the Administrator, and any businesses that were owned
by Cardinal Health prior to the effective time of the Spin-Off.

(b) As used in these Terms, “Competitor Triggering Conduct” shall include:

(i) during Awardee’s employment or within one (1) year following Awardee’s
Termination of Employment, accepting employment with, or serving as a consultant
or advisor or in any other capacity to, an entity that is in competition with
the business conducted by any member of the CareFusion Group (a “CareFusion
Competitor”), including, but not limited to, employment or another business
relationship with any CareFusion Competitor if Awardee has been introduced to
trade secrets, confidential information or business sensitive information during
Awardee’s employment with the CareFusion Group and such information would aid
the CareFusion Competitor because the threat of disclosure of such information
is so great that, for purposes of these Terms, it must be assumed that such
disclosure would occur; and

(ii) within one (1) year following the effective time of the Spin-Off, other
than in the performance of duties assigned by the CareFusion Group accepting
employment with, or serving as a consultant or advisor or in any other capacity
to, an entity that is in competition with the business conducted by any member
of the Cardinal Group (a “Cardinal Competitor”), including, but not limited to,
employment or another business relationship with any Cardinal Competitor if
Awardee has been introduced to trade secrets, confidential information or
business sensitive information during Awardee’s employment with the Cardinal
Group with respect to the businesses that comprised the Cardinal Group prior to
the effective time of the Spin-Off and such information would aid the Cardinal
Competitor because the threat of disclosure of such information is so great
that, for purposes of these Terms, it must be assumed that such disclosure would
occur.

 

3



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

4. Special Forfeiture/Repayment Rules. Awardee agrees not to engage in
Triggering Conduct during the applicable time periods set forth in paragraph 3
hereof. If Awardee engages in Triggering Conduct or Competitor Triggering
Conduct during the applicable time periods set forth in paragraph 3, then:

(a) the CareFusion Restricted Shares that have not yet vested shall immediately
and automatically terminate, be forfeited, and shall cease to exist; and

(b) Awardee shall, within thirty (30) days following written notice from the
Company, pay to the Company an amount equal to (i) the aggregate gross gain
realized or obtained by Awardee resulting from the vesting of all CareFusion
Restricted Shares, measured as of the date of vesting (i.e., the market value of
the CareFusion Restricted Shares on the date of vesting), that have already
vested at any time within three (3) years prior to the Triggering Conduct (the
“Look-Back Period”), minus (ii) $1.00. If Awardee engages only in Competitor
Triggering Conduct, then the Look-Back Period shall be shortened to exclude any
period more than one (1) year prior to Awardee’s Termination of Employment (or,
in the case of Competitor Triggering Conduct as defined in paragraph 3(b)(ii)
above, one (1) year prior to the effective time of the Spin-Off), but include
any period between the time of Termination of Employment or the effective time
of the Spin-Off, as applicable, and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this paragraph 4 if and
only if the Administrator (or its duly appointed designee) and a duly authorized
representative of Cardinal Health determine, in writing and in their sole
discretion, that such action is in the best interests of both Cardinal Health
and the Company. Nothing in this paragraph 4 constitutes a so-called
“noncompete” covenant. This paragraph 4 does, however, prohibit certain conduct
while Awardee is associated with either the Cardinal Group or the CareFusion
Group and thereafter and does provide for the forfeiture or repayment of the
benefits granted by these Terms under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a CareFusion Competitor or a
Cardinal Competitor. Awardee agrees to provide the Company with at least ten
(10) days’ written notice prior to directly or indirectly accepting employment
with or serving as a consultant or advisor or in any other capacity to a
CareFusion Competitor or a Cardinal Competitor, and further agrees to inform any
such new employer, before accepting employment, of the terms of this paragraph 4
and Awardee’s continuing obligations contained herein. No provisions of these
Terms shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in these Terms, the provisions of these Terms
shall take precedence and such other inconsistent provisions shall be null and
void. Awardee has acknowledged and agreed that these restrictions are for the
benefit of Cardinal Health in consideration of Awardee’s receipt of the Cardinal
Health Restricted Shares, in consideration of employment, in consideration of
exposing Awardee to Cardinal Health’s business operations and confidential
information, and for other good and valuable consideration, the adequacy of
which consideration is hereby expressly confirmed. Awardee has further
acknowledged that the receipt of the Cardinal Health Restricted Shares and the
execution of the Cardinal Health Restricted Share Agreements were voluntary
actions on the part of Awardee and that Cardinal Health would have been
unwilling to provide the Cardinal Health Restricted Shares to Awardee without
including the restrictions and covenants of Awardee set forth above. Further,
Awardee and Cardinal Health have agreed and acknowledged that the provisions
contained in paragraphs 3 and 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time the Cardinal Health Restricted Share
Agreements were made.

 

4



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

5. Change of Control. Notwithstanding anything herein to the contrary, in the
event a Change of Control occurs, Section 16(b) of the Plan shall apply
(including the provision that any unvested CareFusion Restricted Shares shall
vest in full).

6. Right of Set-Off. By having accepted the Cardinal Health Restricted Shares,
Awardee has agreed that (a) any amounts Awardee owes from time to time to any
member of the CareFusion Group with respect to the CareFusion Restricted Shares
may be deducted from, and set-off against, any amounts owed to Awardee by any
member of the CareFusion Group from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other fringe benefits)
and (b) any amounts Awardee owes from time to time to any member of the Cardinal
Group with respect to the CareFusion Restricted Shares may be deducted from, and
set-off against, any amounts owed to Awardee by any member of the Cardinal Group
from time to time (including, but not limited to, amounts owed to Awardee as
wages, severance payments or other fringe benefits).

7. Stockholder Rights and Restrictions. Except with regard to the disposition of
the CareFusion Restricted Shares and the receipt of dividends, Awardee will
generally have all of the rights of a stockholder with respect to the CareFusion
Restricted Shares from the effective time of the Spin-Off, including, without
limitation, the right to vote such CareFusion Restricted Shares, but subject to
the restrictions set forth in these Terms or in the Plan. Dividends with respect
to the CareFusion Restricted Shares shall be accrued until the applicable
Vesting Date and paid thereon (subject to the same vesting requirements as the
underlying CareFusion Restricted Shares). In addition, if (a) the CareFusion
Restricted Shares replace one or more Cardinal Health Restricted Shares that
were canceled and (b) Awardee was entitled to one or more cash dividend payments
under the Cardinal Health Restricted Shares that had not been paid prior to the
effective time of the Spin-Off, then the Company shall pay such cash dividend
payments on the Vesting Date. Any additional Shares which Awardee may become
entitled to receive by virtue of a merger or reorganization in which the Company
is the surviving corporation or any other change in capital structure shall be
subject to the same vesting requirements and restrictions set forth above.

8. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the CareFusion Restricted Shares, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the CareFusion Restricted Shares. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the CareFusion
Restricted Shares or the subsequent sale of the CareFusion Restricted Shares.
The Company does not commit and is under no obligation to structure the
CareFusion Restricted Shares to reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
CareFusion Restricted Shares (e.g., vesting) that the Company determines may
result in any domestic or foreign tax withholding obligations, whether national,
federal, state or local, including any employment tax obligation (the “Tax
Withholding Obligation”), Awardee is required to arrange for the satisfaction of
the minimum amount of such Tax Withholding Obligations in a manner acceptable to
the Company. By accepting the grant of Cardinal Health Restricted Shares,
Awardee has authorized the Company to withhold on Awardee’s behalf the number of
CareFusion Restricted Shares when the CareFusion Restricted Shares become vested
as the Company determines to be sufficient to satisfy the Tax Withholding
Obligation. In the

 

5



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

case of any amounts withheld for taxes pursuant to this provision in the form of
shares, the amount withheld shall not exceed the minimum required by Applicable
Law and regulations.

9. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. The
CareFusion Restricted Shares are governed by the laws of the State of Ohio,
without regard to principles of conflicts of law, except to the extent
superseded by the laws of the United States of America. Awardee has agreed that
the laws of the State of Ohio bear a substantial relationship to the Cardinal
Health Restricted Shares and that the benefits granted therein, and thus the
CareFusion Restricted Shares and the benefits granted thereunder, would not be
granted without their governance by the laws of the State of Ohio. In addition,
all legal actions or proceedings relevant to the CareFusion Restricted Shares
will be brought exclusively in state or federal courts located in
Franklin County, Ohio, and Awardee has consented to the personal jurisdiction of
such courts. Awardee has acknowledged that the terms relating to Triggering
Conduct, Competitor Triggering Conduct and special forfeiture and repayment
rules set forth above are reasonable in nature, are fundamental for the
protection of legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living in any capacity that does
not violate such terms. In the event of any violation by Awardee of any such
covenants, immediate and irreparable injury for which there is no adequate
remedy at law will result. In the event of any violation or attempted violations
of these restrictions and covenants, the Cardinal Group or the CareFusion Group,
as the case may be, will be entitled to specific performance and injunctive
relief or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, waiving any
requirement for the securing or posting of any bond in connection with such
remedy, without prejudice to any other rights and remedies afforded the Cardinal
Group or CareFusion Group, as the case may be, hereunder or by law. In the event
that it becomes necessary for the Cardinal Group or CareFusion Group to
institute legal proceedings under Awardee’s CareFusion Restricted Shares,
Awardee will be responsible for all costs and reasonable legal fees with regard
to such proceedings. Any term relating to the CareFusion Restricted Shares which
is determined by a court of competent jurisdiction to be invalid or
unenforceable should be construed or limited in a manner that is valid and
enforceable and that comes closest to the business objectives intended by such
term, without invalidating or rendering unenforceable the remaining terms.

10. Action by the Administrator. The interpretation of these Terms shall rest
exclusively and completely within the sole discretion of the Administrator.
Awardee shall be bound by the decisions of the Administrator with regard to the
interpretation of these Terms and with regard to any and all matters set forth
in these Terms. The Administrator may delegate its functions under these Terms
to an officer of the CareFusion Group designated by the Administrator
(hereinafter the “designee”). In fulfilling its responsibilities hereunder, the
Administrator or its designee may rely upon documents, written statements of the
parties or such other material as the Administrator or its designee deems
appropriate. Awardee shall not have any right to be heard or to appear before
the Administrator or its designee and any decision of the Administrator or its
designee relating to these Terms, including without limitation whether
particular conduct constitutes Triggering Conduct or Competitor Triggering
Conduct, shall be final and binding unless such decision is arbitrary and
capricious.

11. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
CareFusion Restricted Shares or future Awards that may be granted under the Plan
by electronic means. Awardee has consented to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party

 

6



--------------------------------------------------------------------------------

RESTRICTED SHARES

(U.S. CAREFUSION EMPLOYEES)

 

designated by the Company, including the acceptance of restricted share grants
and the execution of restricted share agreements through electronic signature.

12. Notices. All notices, requests, consents and other communications by Awardee
to the Company with respect to the CareFusion Restricted Shares are to be
delivered to the Company in writing and will be deemed sufficient if delivered
by hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: Compensation and Benefits Administrator

Facsimile: 858-617-2300

All notices, requests consents and other communications by the Company to
Awardee with respect to the CareFusion Restricted Shares to be delivered to
Awardee may be delivered by e-mail or in writing and will be deemed sufficient
if delivered by e-mail, hand, facsimile, nationally recognized overnight
courier, or certified or registered mail, return receipt requested, postage
prepaid, and will be effective upon delivery to Awardee.

13. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that, (a) prior to the effective time of the Spin-Off, (i) was
approved by the Human Resources and Compensation Committee of Cardinal Health or
the Board of Directors of Cardinal Health or (ii) was approved in writing by an
officer of Cardinal Health pursuant to delegated authority of the Human
Resources and Compensation Committee of Cardinal Health or (b)(i) was approved
by the Human Resources and Compensation Committee of the Company or the Board or
(ii) was approved in writing by an officer of the Company pursuant to delegated
authority of the Human Resources and Compensation Committee of the Company,
provides for greater benefits to Awardee, with respect to vesting of all or a
portion of the Cardinal Health Restricted Shares or CareFusion Restricted Shares
on Termination of Employment than provided in these Terms or in the Plan, then
the terms of such Employment Arrangement with respect to vesting of the Cardinal
Health Restricted Shares or CareFusion Restricted Shares on Termination of
Employment by reason of such specified events shall supersede the terms hereof
in respect of all or a comparable portion of the CareFusion Restricted Shares to
the extent permitted by the terms of the Plan.

 

7